Citation Nr: 1759875	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  12-05 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety disorder not otherwise specified (NOS), mood disorder NOS, depressive disorder NOS, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 2005 to August 2007.  He also had 6 months and 18 days of prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veterans Law Judge who conducted the September 2013 videoconference hearing later retired.  The Veteran was notified accordingly in an April 2017 letter asking if he wished to have another hearing, but he did not respond.  See 38 C.F.R. § 20.707 (2016).  A transcript of the 2013 hearing has been associated with the claims file.  

In October 2014, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the remand, the RO obtained the Veteran's outstanding VA treatment records.  The RO also attempted to schedule the requested VA examination and medical opinion, but the examination scheduled for July 2015 was cancelled due to the Veteran's failure to report.  Neither the Veteran nor his representative has alleged good cause for the Veteran's failure to report to the scheduled VA examination.  In May 2015, the RO had notified the Veteran and his representative regarding the forthcoming VA examination and the consequences of failing to report without good cause.  See 38 C.F.R. § 3.655.  Thus, the RO substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In this case, VA's duty to assist in the development of the claim on appeal has not been satisfied.  Therefore, while the Board regrets the delay, another remand is necessary for further development.

The Veteran contends that he has a current psychiatric disability that was caused by his exposure to combat-related stressors during his active duty service in Iraq, including multiple mortar attacks.  His DD Form 214 confirms that he received the Combat Action Badge and served in Iraq from April 2006 to July 2007 in support of Operation Iraqi Freedom.

Service treatment records include a July 2007 post-deployment health assessment showing the Veteran's reports of various psychiatric symptoms at that time or during his deployment, including: that he still felt tired after sleeping; that he had seen people wounded, killed, or dead during deployment, and that he had felt in danger of being killed; some problems with little interest or pleasure in doing things in the last two weeks; and thoughts regarding serious conflicts with a spouse, family members, or close friends.  A December 2007 clinical evaluation and a December 2007 physical profile form, both from soon after active duty service, note findings that he had developed anxiety and depression while on active duty in Iraq and that he was given a temporary profile until March 2008 due to anxiety and depression.  The December 2007 clinician also recommended that he continue care at VA.  The Veteran did undergo outpatient VA mental health treatment in 2007 soon after active duty service.  

Multiple lay statements submitted by the Veteran reveal that he reportedly has exhibited potential psychiatric symptoms since his return from Iraq.  Some lay statements of record, including hearing testimony, suggest that his substance abuse may reflect an attempt to self-medicate psychiatric symptoms.

A November 2011 VA psychiatric examination diagnosed methamphetamine dependence, substance abuse (including alcohol, marijuana, hallucinogens/mushrooms, and ecstasy abuse), nicotine dependence, and antisocial personality traits.  The examiner found that the various substance abuse diagnoses were unrelated to service.  The examiner did not diagnose any other current psychiatric disabilities.  However, subsequent VA outpatient mental health treatment records from January to May 2012 included diagnoses of anxiety NOS, mood disorder NOS, and depressive disorder NOS.

The Board's October 2014 remand in part requested a VA examination and medical opinion to assess the nature and etiology of any current psychiatric disability since July 2011, including whether the Veteran indeed has PTSD, anxiety NOS, mood disorder NOS, and depressive disorder NOS.  The remand specifically instructed the examiner to consider VA treatment records from after the November 2011 VA examination showing additional psychiatric diagnoses besides those related to substance abuse or a personality disorder.  The Board recognizes the Veteran's failure to report to the VA examination scheduled pursuant to the 2014 remand.  However, at a minimum, the RO nonetheless should have provided a VA medical opinion to determine the relationship, if any, between psychiatric conditions that clearly have been diagnosed by VA treating providers during the appeal period, and reported stressors related to his verified combat service in Iraq - especially in light of his in-service report of psychiatric symptoms.

Outstanding VA treatment records also should be associated with the file upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from February 2013 to the present from the Sioux Falls, South Dakota VA Medical Center (and all associated outpatient clinics).

2. Provide the Veteran's claims file to a VA psychiatric examiner for a medical opinion.  The examiner must note his or her review of the complete claims file, including this remand and the evidence cited above.  
Then, the examiner should opine as to the following, with full supporting rationales:

a. Does/did the Veteran meet the criteria for diagnosing PTSD?  Why or why not?
 
b. Is it at least as likely as not (50 percent probability or more) that any of the psychiatric diagnoses shown in the 2012 VA outpatient records of anxiety NOS, mood disorder NOS, and depressive disorder NOS, had its onset during active duty service?  The examiner must render a separate opinion as to each psychiatric diagnosis noted above.

c. Is it at least as likely as not (50 percent probability or more) that any of the psychiatric diagnoses shown in the 2012 VA outpatient records of anxiety NOS, mood disorder NOS, and depressive disorder NOS, is related to the Veteran's reported stressors during his verified combat service in Iraq, or is otherwise the result of a disease or injury during active duty service?  The examiner must render a separate opinion as to each psychiatric diagnosis noted above.

If any opinion requested above is not possible without resort to mere speculation, then the examiner must explain why.

3. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




